Exhibit 10.2

 

MONTPELIER RE HOLDINGS LTD

 

AMENDMENT TO SEVERANCE PLAN DATED 27 AUGUST 2004

 

Preamble

 

The Montpelier Re Holdings Ltd Severance Plan dated 27 August 2004 (“the Plan”)
was established to provide severance benefits to certain executives of the
Company in the event of a termination of employment in connection with a Change
in Control.

 

Certain amendments are required to the Plan in light of the adoption by the
Company in 2007 of a new Long-Term Incentive Plan.

 

Amendments

 

It is hereby agreed that the following changes shall be made to Article 1 of the
Plan:

 

Article 1.2 shall be replaced in its entirety by the following words: “Cause
shall have the same meaning as set forth in Article 9 of the Montpelier
Long-Term Incentive Plan.”

 

A new Article 1.16 shall be added as follows: “Montpelier Long-Term Incentive
Plan means the Montpelier Re Holdings Ltd 2007 Long-Term Incentive Plan”.

 

IN WITNESS WHEREOF this amendment has been executed by the appropriate officers
of Montpelier Re Holdings Ltd, to be effective immediately.

 

 

 

MONTPELIER RE HOLDINGS LTD.

 

 

 

By

 

 

 

/s/ ANTHONY TAYLOR

 

 

Name: Anthony Taylor

 

 

Title:   Chairman of the Board

 

--------------------------------------------------------------------------------